DETAILED ACTION


Request for Continued Examination (RCE)
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.


Status
This communication is in response to Applicant’s RCE and accompanying “AMENDMENT UNDER 37 C.F.R. § 1.111” (hereinafter “Amendment”), both of which were concurrently filed on November 24, 2021.  In the Amendment, Applicant amended Claims 1, 9 and 16; and cancelled no claim(s).  Claims 5 and 13 were cancelled prior to Applicant’s Amendment and, therefore, Claims 1-4, 6-12 and 14-20 are currently pending and presented for examination.  Of the pending claims, Claims 1, 9 and 16 remain independent claims.

The present application (App. No. 16/371,879), which incorporates by reference Provisional Application No. 62/717,419, is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ) since both applications were filed after March 16, 2013.

This U.S. patent application (App. No. 16/371,879) corresponds to U.S. Patent Application Publication No. 2020/0051104 of Dravneek et al. (hereinafter “Dravneek”).


Information Disclosure Statement
Examiner notes that Applicant filed an information disclosure statement (IDS) on January 6, 2021 — after first Office action — with the fee set forth in 37 CFR 1.17(p) per 37 CFR 1.97(c).

Examiner notes MPEP § 2001.06(b): “prior art references from one application must be made of record in another subsequent application if such prior art references are ‘material to patentability’ of the subsequent application”.


Response to Amendments
A Summary of the Response to Applicant’s Amendment:
Applicant’s Amendment overcomes previous rejections to Claims 1-4, 6-12 and 14-20 under 35 U.S.C. § 112; therefore, the Examiner withdraws the previous § 112 rejections to Claims 1-4, 6-12 and 14-20.  However, Applicant’s Amendment introduces new rejections to the independent claims under 35 U.S.C. § 112(b) of the AIA ; therefore, the Examiner asserts § 112(b) rejections to Claims 1-4, 6-12 and 14-20, as provided below.
Applicant’s Amendment does not overcome rejections to Claims 1-4, 6-12 and 14-20 under 35 U.S.C. § 101; therefore, the Examiner maintains/asserts § 101 rejections to Claims 1-4, 6-12 and 14-20, as provided below.
Applicant’s Amendment does not overcome prior art rejections to Claims 1-4, 6-12 and 14-20 under 35 U.S.C. § 103; therefore, the Examiner asserts § 103 rejections to Claims 1-4, 6-12 and 14-20, as provided below.
Applicant’s arguments are found to be not persuasive; please see Examiner’s “Response to Arguments” provided below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  “A claim is indefinite when it contains words or phrases whose meaning is unclear” (MPEP § 2173.05(e)).

Regarding Claims 1, 9 and 16, since it is unclear as to what the phrase “the user” (bolding added by Examiner) makes antecedent reference to in each independent claim, Claims 1, 9 and 16 are rejected under AIA  35 U.S.C. 112(b) as being indefinite.  In other words, there is insufficient antecedent basis for each of the phrases “the user” recited in Applicant’s independent claims and, therefore, Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For purposes of this Office action, “the user”, as recited in the independent claims, is understood to be any user.  Appropriate corrections are required.

Furthermore, each of Claims 1, 9 and 16 at least twice introduces the phrase “a universal supplemental resource amount” and then subsequently introduces recitations of “the supplemental resource amount”; therefore, it is unclear as to what later-recited phrases of “the supplemental resource amount” refers to in each claim — there is insufficient antecedent basis for the phrase “the supplemental resource amount” recited in each of the independent claims.  Thus, Claims 1, 9 and 16 are rejected under 

Claims 2-4 and 6-8 depend directly from independent Claim 1, but do not resolve the above issues and inherit the deficiencies of Claim 1; therefore, Claims 2-4 and 6-8 are rejected under 35 U.S.C. 112(b) of the AIA .  Similarly, Claims 10-12 and 14-15 depend directly from independent Claim 9, but do not resolve the above issues and inherit the deficiencies of Claim 9; therefore, Claims 10-12 and 14-15 are rejected under AIA  35 U.S.C. 112(b).  Similarly, Claims 17-20 depend from independent Claim 16, but do not resolve the above issues and inherit the deficiencies of Claim 16; therefore, Claims 17-20 are rejected under rejected under AIA  35 U.S.C. 112(b).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-4, 6-12 and 14-20 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 1-4, 6-12 and 14-20 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 1-4, 6-12 and 14-20 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s pending claims recite determining one or more customized supplemental resources (e.g., an offer, discount, benefit, etc.) for a user including an amount (e.g., a financial/benefit amount to earn, transfer, receive, etc.) that is available to the user when one or more resource opportunities have been completed (e.g., the user completing an activity or goal such as a purchase, donation, etc.) as more particularly recited in Applicant’s pending claims save for recited (i.e., non-abstract claim elements): 
communication with a user device of a user; a computing device of the user; a user interface of the computing device to display; transmitting to the computing device of the user; transmitting a notification to the user device;
causing the user interface of the computing device of the user to display such as: 
(i.e., as recited in independent claims) displaying a notification comprising a selectable icon for accepting; and 
(as recited in Claims 2, 10 and 17) displaying selectable icons; 
receiving an indication that the selectable icon for accepting has been selected; 
(only Claim 1 and corresponding dependent claims)  a system comprising: a memory device; and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code; 
(only Claims 2, 10 and 17)  receiving, from the user interface of the computing device of the user, user input of a selection of a first selectable icon of the displayed selectable icons; 
(only Claim 9 and corresponding dependent claims)  a computer program product comprising at least one non-transitory computer readable medium comprising computer readable instructions; and 
(only Claim 16 and corresponding dependent claims)  a computer implemented method comprising: providing a computing system comprising a computer processing device and a non-transitory computer readable medium, where the computer readable medium 
However, determining one or more customized supplemental resources (e.g., an offer, discount, benefit, etc.) for a user including an amount (e.g., a financial/benefit amount to transfer, receive, etc.) that is available to the user when one or more resource opportunities have been completed (e.g., the user completing an activity or goal such as a purchase, donation, etc.), as currently recited in the pending claims and further explained below, is within a certain method of organizing human activity — (i) fundamental economic principle or practice and/or (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations).  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  Applicant’s judicial exception (i.e., abstract idea exception) is not integrated into a practical application because each claim as a whole, having the combination of additional elements beyond the judicial exception(s), does not integrate the exception into a practical application of the exception and, therefore, Applicant’s pending claims are “directed to” a judicial exception under USPTO Step 2A.  More specifically, each claim as a whole does not appear to reflect the combination of additional elements as: (1) improving the functioning of a computer itself or improving another technology or technical field, (2) applying the judicial exception with, or by use of, a particular machine/manufacture that is integral to the claim, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g., a networked computer environment, such as generally illustrated in Figure 1 of Applicant’s drawings).  Instead, any improvement is to the underlying abstract idea of determining one or more customized supplemental resources and an amount that is available to a user when one or more resource opportunities have been completed.  SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Although each of Applicant’s independent claims require “converting” a resource into an amount, dynamically calculating a total aggregate amount and determining whether the total aggregate amount meets a threshold amount, these determination techniques are mathematical concepts 

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (e.g., a none of limitations recited in Applicant’s method claims are performed by any computer or processing device.  Even if a computer/machine was implied, Applicant’s claim limitations taken individually and in combination would be merely instructions to implement the abstract idea on a computer and would require no more than generally linking the use of an abstract idea to a particular technological environment or field of use (e.g., a networked computer environment), and having the abstract idea combined with insignificant extra-solution activity, such as each of Applicant’s recited steps of transmitting to a user/computing device, causing a user interface of the user computing device to display such as one or more selectable icons, and receiving an indication that the one or more selectable icons has been selected, as further explained below.  Examiner also notes that albeit limitations recited in the Claims 1-4 and 6-8 are performed by the generically recited “processing device operatively coupled to [a] memory device”, Applicant’s claim limitations in Claims 1-4 and 6-8 taken individually and in combination are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to generally link the abstract idea to a particular technological environment or field of use (e.g., a networked computer environment, such as generally illustrated in Figure 1 of Applicant’s drawings), and no more than a combination of the abstract idea with insignificant extra-solution activity including each of Applicant’s recited steps of transmitting to a user/computing device, causing a user interface of the user computing device to display such as one or more selectable icons, and receiving an indication that the one or more selectable icons has been selected, as explained in greater detail below.  As mentioned above, the claim elements in addition to the abstract idea include: communication with a user device of a user; a computing device of the user; a user interface of the computing device to display; transmitting to the computing device of the user; transmitting a notification to the user device; causing the user interface of the computing device of the user to display such as: displaying a notification comprising a selectable icon for accepting (i.e., as recited in independent claims) and displaying selectable icons (as recited in Claims 2, 10 and 17); receiving an indication that the selectable icon for accepting has been selected; (only Claim 1 and corresponding dependent claims) a system comprising: a memory device; and a ‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. Content Extraction”, for data recognition}; each of the steps of “converting” and “calculating” encompasses a simple mathematical/financial function performed by virtually all general purpose computers {see Alice Corp., Bilski, Freddie Mac, and In re Abele}; each of the steps of causing a user interface of the user computing device to display, executing, and transmitting to a user computing device encompasses a data output/display function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  In addition, Examiner notes that Applicant’s disclosure mentions that “embodiments of the present invention may take the form of an entirely business method embodiment” (see Applicant’s published specification at paragraph [0110] of Dravneek.  However, employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the computer-implemented abstract idea in Flook (Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978)) to petrochemical and oil-refining industries was insufficient.  For the reasons discussed above, Applicant’s pending claims do not satisfy Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 103 (AIA ) as being unpatentable over U.S. Patent Application Publication No. 2014/0279799 of Thomas et al. (hereinafter “Thomas”) in view of U.S. Patent Application Publication No. 2015/0356639 of S. Rob Sobhani (hereinafter “Sobhani”) and further in view of U.S. Patent Application Publication No. 2006/0069619 of Walker et al. (hereinafter “Walker”).  Examiner notes that Thomas lists “Bank of America” as both an Applicant and Assignee.

Regarding Claim 1, Thomas discloses a system for providing an interactive real-time digital hub for processing supplemental resources, the system comprising: a memory device, and a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to (e.g., a processor executing program code stored on memory —Thomas at ¶¶ [0019], [0024] and [0077]–[0078]): 
determine one or more resource opportunities available to the user based on identifying that the user is performing an action via communication with a user device of a user (e.g., determining a reward/benefit opportunity available to a user, such as a customer accessing an account at a financial institution — Thomas at ¶¶ [0028], [0031]–[0032], [0051], [0062] and [0089]; “rewards are designed and…offered by a financial institution to encourage specific actions by the user” —Thomas at ¶ [0041]; and “customer must sign up for or request rewards once an action is completed…. the system signs the customer up or requests the reward on behalf of the customer” —Thomas at ¶ [0046]); 
convert one or more resources into a universal supplemental resource amount (e.g., converting reward or benefit to a numerical amount such as, for example, a rewards currency, points, Thomas at ¶ [0028]; and Thomas at ¶¶ [0029], [0061] and [0073]);
determine one or more customized supplemental resources associated with each of the one or more resource opportunities, wherein each of the one or more customized supplemental resources associated with each of the one or more resource opportunities comprises a universal supplemental resource amount or a supplemental resource that is directly related to an associated resource opportunity of the one or more resource opportunities (e.g., determining a reward/benefit available to the user including a universal reward/benefit amount {e.g., points, miles, $ dollars and credits} or a supplement resource related to the reward/benefit opportunity —Thomas at ¶¶ [0028], [0031]–[0032], [0051], [0062] and [0089]; and “rewards are designed and…offered by a financial institution to encourage specific actions by the user” —Thomas at ¶ [0041]) and wherein at least one of the one or more customized supplemental resources associated with a first resource opportunity comprises collective supplemental resources that can be aggregated between the user and other members of a group that the user is in, wherein the collective supplemental resources are available (e.g., collective supplemental resources of group members —Thomas at ¶¶ [0029], [0060]–[0061] and [0073]);
cause a user interface of a computing device of the user to display the one or more resource opportunities, the one or more customized supplemental resources associated with each of the one or more resource opportunities, a value of the supplemental resource amount, and a real-time indication of performance/status including a progress of the user toward[ ] completing the action (e.g., “the system may continuously monitor the user's actions” and “graphical depictions, as well as registers of rewards, actions, and goals may be provided to the customer via the merchant's webpage or an application on a mobile device” —Thomas at ¶¶ [0030] and [0076]; “customer interfaces for implementing a rewards….can be embodied as portions of a dashboard application” —Thomas at ¶ [0074]; and Thomas at ¶¶ [0060], [0062], [0075] and [0089]);
monitor user activity data associated with each of the one or more resource opportunities to determine that the first resource opportunity of the one or more resource opportunities has been completed (e.g., “monitoring of the customer's actions based on financial transactions, social Thomas at ¶ [0079]; “system determines that a customer has completed an action” —Thomas at ¶ [0028]; and Thomas at ¶¶ [0028], [0030]–[0033], [0062] and [0089]); 
in response to determining that the at least one of the one or more resource opportunities is complete, transmit a first customized supplemental resource of the one or more customized supplemental resources to the computing device of the user and transmit a notification to the user device (e.g., “rewards…offered by a financial institution to encourage specific actions by the user” —Thomas at ¶ [0041]; “…determines that a customer has completed an action; determines that the customer has earned a reward based on the action… applies the reward…. track progress towards a goal… inform the user when the goal is reached….” —Thomas at ¶ [0027]; and Thomas at ¶¶ [0028], [0031]–[0033], [0062] and [0089]); 
dynamically calculate a total aggregated amount of customized supplemental resources of a same resource type as the first customized supplemental resource, including an amount of the first customized supplemental resource (e.g., calculating a total amount of each reward/benefit of a particular type that the user has earned or accumulated, such as points, miles, dollars and/or credits —Thomas at ¶¶ [0056], [0060]–[0062], [0072] and [0075]; and “continuously monitor the user's actions” —Thomas at ¶ [0030]), wherein the total aggregated amount of customized supplemental resources of the same resource type as the first customized supplemental resource additionally includes amounts of supplemental resources acquired by the other members of the group that the user is in (e.g., collective supplemental resources of group members —Thomas at ¶¶ [0029], [0060]–[0061] and [0073]); 
determine that the total aggregated amount of customized supplemental resources of the same resource type as the first customized supplemental resource meets a predetermined threshold amount for a new event, wherein the new event is associated with the customized supplemental resources of the same resource type as the first customized supplemental resource (e.g., determining threshold reached/achieved for reward/benefit, such as a certain number of points, miles, dollars or credits —Thomas at ¶¶ [0056], [0060]–[0062], [0072] and [0075]; “meeting specific goals” —Thomas at ¶ [0031]; “customer may be required to reach $100 in reward points before receiving a cash Thomas at ¶ [0044]; “track progress towards a goal… inform the user when the goal is reached….” —Thomas at ¶ [0027]; and Thomas at ¶¶ [0051], [0057], [0060]–[0062], [0073] and [0089]); 
cause the user interface of the computing device of the user to display a notification for accepting the new event (e.g., user’s computing device displaying a notification for accepting the new event — “inform the user when the goal is reached” —Thomas at ¶ [0027]; “information regarding the rewards credited to the customer may be displayed on the display of the user interface…. redeem one or more of the rewards received as part of the rewards program…. provide an alert…such as a visual display…alerting the customer to the opportunity to redeem a reward” —Thomas at ¶ [0089]; “user interface…allow the mobile device 530 to receive data from the customer 550… receive data from the customer 550… a keypad, keyboard, touch-screen, touchpad,… button, soft key, and/or other input device(s)” —Thomas at ¶ [0084]; and Thomas at ¶¶ [0046] and [0075]); and 
in response to receiving an indication for accepting the new event, execute the new event (e.g., executing the new event upon indication of user acceptance — “customer may be required to reach $100 in reward points before receiving a cash back reward of $100” —Thomas at ¶ [0044]; “…inform the user when the goal is reached….” —Thomas at ¶ [0027]; “…a visual display… alerting the customer to the opportunity to redeem a reward.” —Thomas at ¶ [0089]; “redeem one or more of the rewards received” —Thomas at ¶ [0089]; “reward may be deposited in the customer's account or available for download and/or transfer to the customer” —Thomas at ¶ [0046]; and Thomas at ¶¶ [0046], [0073] and [0075]), but Thomas arguably fails to explicitly disclose the notification comprising a selectable icon for accepting the new event and the indication for accepting the new event including an indication that the selectable icon for accepting the new event has been selected; as well as availability of the collective supplemental resources as being available for a collective use of the group and the performance/status including a progress of the group toward completing the action.  However, Sobhani teaches a user interface displaying on a computing device of a user and accepting inputs from the user entered via the computing device (e.g., Sobhani at ¶ [0146]; and Figures 18, 29(d) and 30–31 of Sobhani), causing the user interface of the computing device of the user to display a notification comprising a selectable icon for accepting and executing a new event, and an indication for accepting the new event including an Sobhani; and Sobhani at ¶ [0176]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the notification comprising a selectable icon for accepting the new event and the indication for accepting the new event including an indication that the selectable icon for accepting the new event has been selected, as taught by Sobhani, into the method/system disclosed by Thomas, which is directed toward providing a user interface with various selectable input elements, such as buttons or a touch-screen, to receive data from the user (e.g., Thomas at ¶ [0084]) and allowing a user to accept a new event (e.g., Thomas at ¶¶ [0027], [0046], [0073], [0075] and [0089]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).  Thomas in view of Sobhani arguably fail to explicitly teach availability of the collective supplemental resources as being available for a collective use of the group and the performance/status including a progress of the group toward completing the action.  However, Walker teaches systems and methods for facilitating group rewards to users in a group, "shopping team" and/or "reward team" {e.g., Title of Walker; and Walker at ¶ [0023]}, availability of collective supplemental resources being available for a collective use of the group and a computing device of a user to display a performance/status of the group including a progress of the group toward completing an action {e.g., “group may be notified of its eligibility to receive the reward…. each customer in the group may be given the reward” —Walker at ¶ [0032]; “output messages to one or more customers (e.g., an indication of progress towards earning a reward by a group” and “[o]utput device(s) of the customer device 200 may be…commonly known computer peripherals used for outputting data from a computing device:…a monitor…or LCD display” —Walker at ¶¶ [0039] and [0050]; “customer device 112 may comprise…a cellular telephone” or “customer devices 116 are computing devices (e.g., PC devices, laptop computers,…cellular telephones…) operated by customers” and “status notification method may allow a group to check its purchasing and/or task completion performance data in one of several manners. For instance…. the status report can be issued to each member of the group” —Walker at ¶¶ [0040], [0043] and [0072]; “output a status report (e.g., through an output device…associated with the computing device). The status report may be communicated…to each member of the group” and “[o]utput device(s) of the customer device 200 may Walker at ¶¶ [0092] and [0050]; “a current status of the group…may be output” and “conveyed, for example, to all customers” such as via “customer devices… (e.g., PC devices, laptop computers,…cellular telephones…) operated by customers” —Walker at ¶¶ [0043] and [0168]; Walker at ¶¶ [0039], [0068], [0107], [0124] and [0126]; and “displayed via a screen of a computing device” and “a customer device 112 may comprise…a cellular telephone” —Walker at ¶¶ [0166] and [0040]}.  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate availability of the collective supplemental resources being available for a collective use of the group and the performance/status including a progress of the group toward completing the action, as taught by Walker, into the method/system taught by Thomas in view of Sobhani, which is directed toward providing a user interface such as a touch-screen for a user (e.g., Thomas at ¶ [0084]); messaging and informing customers of progress toward a goal including how many more rewards are needed to achieve the goal (e.g., Thomas at ¶ [0062]); as well as a user interface of Thomas displaying a balance of points, the amount of points needed to reach a goal, and a graphical representation of the progress towards specific rewards (e.g., Thomas at ¶ [0089]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Sobhani and Walker as applied to Claim 1 above and Thomas teaching wherein the processing device is further configured to execute computer-readable program code to: 
determine that multiple supplemental resources of the one or more customized supplemental resources are optionally available with the first resource opportunity (e.g., determining multiple supplemental resources are available as options with the first opportunity —Thomas at ¶¶ [0053], [0061], [0064], [0072]–[0073] and [0075]); 
cause the user interface of the computing device of the user to display notifications associated with each of the multiple supplemental resources that are optionally available with the first resource opportunity (e.g., causing GUI display of notifications of the multiple supplemental resources —Thomas at ¶¶ [0053], [0061], [0064], [0072]–[0073], [0075] and [0089]
receive, from the user interface of the computing device of the user, user input (e.g., “user interface…allow the mobile device 530 to receive data from the customer 550… receive data from the customer 550… a keypad, keyboard, touch-screen, touchpad,… button, soft key, and/or other input device(s)” —Thomas at ¶ [0084]; and Thomas at ¶¶ [0053], [0061], [0064], [0072]–[0073], [0075] and [0089]); and 
in response to receiving the user input, designate an associated supplemental resource of the multiple supplemental resources that is optionally available with the first resource opportunity as the first customized supplemental resource (e.g., “receive data from the customer 550… a keypad, keyboard, touch-screen, touchpad,… button, soft key, and/or other input device(s)” —Thomas at ¶ [0084]; and Thomas at ¶¶ [0053], [0061], [0064], [0072]–[0073], [0075] and [0089]), but Thomas arguably fails to explicitly teach the notifications including displayed selectable icons and the user input including user input of a selection of a first selectable icon of the displayed selectable icons.  However, Sobhani teaches notifications including selectable icons that are displayed on a user interface of a computing device of a user as well as user input including user input of a selection of a first selectable icon of the displayed selectable icons (e.g., Figures 18, 29(d) and 30–32 of Sobhani; and Sobhani at ¶ [0176]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the notifications including displayed selectable icons and the user input including user input of a selection of a first selectable icon of the displayed selectable icons, as taught by Sobhani, into the method/system taught by Thomas in view of Sobhani and Walker, which is directed toward providing a user interface with various selectable input elements, such as buttons or a touch-screen, to receive data from the user (e.g., Thomas at ¶ [0084]) and allowing a user to accept an event (e.g., Thomas at ¶¶ [0027], [0046], [0073], [0075] and [0089]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

3 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Sobhani and Walker as applied to Claim 1 above and Thomas teaching wherein at least one of the one or more resource opportunities available to the user comprises a transaction at a merchant with an affiliation with a charity, wherein at least one of the one or more customized supplemental resources associated with the transaction at the merchant with the affiliation with the charity comprises a donation amount to the charity, wherein the new event comprises a transfer of the donation amount from the merchant to the charity, and wherein the predetermined threshold amount for the new event comprises any amount greater than zero (e.g., “participating in a new program or service provided by the merchant…donating money to a charity” —Thomas at ¶ [0031]; “it will be understood that merchant may involve one or more persons, organizations, businesses, institutions and/or other entities such as financial institutions, services providers...” —Thomas at ¶ [0018]; “cash rewards category… move rewards from one category to another category...” —Thomas at ¶ [0075]; and Thomas at ¶¶ [0029], [0039], [0061], [0075] and [0079]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Sobhani and Walker as applied to Claim 1 above and Thomas teaching wherein at least one of the one or more resource opportunities available to the user comprises participation in a program associated with a product or service of a merchant or a managing entity, wherein at least one of the one or more customized supplemental resources associated with the participation in the program comprises a transaction discount offer or a decreased interest rate associated with the product or service of the merchant or the managing entity, wherein the new event comprises applying the transaction discount offer or the decreased interest rate to the product or service of the merchant or the managing entity, and wherein the predetermined threshold amount for the new event comprises any non-zero discount offer amount or decreased interest rate amount (e.g., Thomas at ¶¶ [0031], [0040]–[0042], [0044] and [0049]; “it will be understood that merchant may involve one or more persons, organizations, businesses, institutions and/or other entities such as financial institutions, services providers...” —Thomas at ¶ [0018]; and “customers that participate in…programs receive some defined Thomas at ¶ [0001]), but Thomas arguably fails to explicitly teach the program including an educational course associated with the product or service of the merchant or the managing entity.  However, Sobhani teaches a program including an educational course associated with a product or service of a merchant or a managing entity (e.g., “platform dealing with schools and charities, plus merchants” —Sobhani at ¶ [0707]; and Sobhani at ¶¶ [0239], [0267], [0270], [0280] and [0291]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the program including an educational course associated with the product or service of the merchant or the managing entity, as taught by Sobhani, into the method/system taught by Thomas in view of Sobhani and Walker, which is directed toward providing a user interface with various selectable input elements, such as buttons or a touch-screen, to receive data from the user (e.g., Thomas at ¶ [0084]) and allowing a user to accept different types of events (e.g., Thomas at ¶¶ [0027], [0046], [0073], [0075] and [0089]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Sobhani and Walker as applied to Claim 1 above and Thomas teaching wherein the new event comprises an entry action for an offered product or service (e.g., new event includes an action for an offered product or service — Thomas at ¶¶ [0046], [0075], [0084] and [0089]; and “inform the user when the goal is reached” —Thomas at ¶ [0027]), but Thomas arguably fails to explicitly teach the entry action including a bid for an offered product or service.  However, Sobhani teaches an entry action including entering into an auction/lottery with a bid for an offered product or service (e.g., Sobhani at ¶¶ [0268], [0282] and [0301]; “sign up for the lottery” —Sobhani at ¶ [0174]; and “lottery” —Sobhani at ¶¶ [0236], [0279] and [0289]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the entry action including a bid for an offered product or service, as taught by Sobhani, into the method/system taught by Thomas in view of Sobhani and Walker, which is directed toward providing a user interface with various selectable input elements, such as buttons or a touch-screen, to receive data from the user (e.g., Thomas at ¶ [0084]) and allowing a user to accept Thomas at ¶¶ [0027], [0046], [0073], [0075] and [0089]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Sobhani and Walker as applied to Claim 1 above and Thomas teaching wherein at least one of the one or more resource opportunities available to the user comprises a task associated with an internet of things device, wherein the task comprises a measurable fitness achievement, a measurable energy consumption achievement, or a measureable geographic location-based achievement (e.g., a measureable task/goal for the user to achieve —Thomas at ¶¶ [0033]–[0034], [0043], [0047] and [0089]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Sobhani and Walker as applied to Claim 1 above and Thomas teaching wherein at least one of the one or more resource opportunities available to the user comprises a period of time associated with increased values for the one or more customized supplemental resources (e.g., time-based resource opportunity being made available to the user —Thomas at ¶¶ [0033], [0042], [0047], [0053] and [0056]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Regarding Claim 9, Thomas in view of Sobhani and Walker teaches a computer program product for providing an interactive real-time digital hub for processing supplemental resources, the computer program product comprising at least one non-transitory computer readable medium comprising computer readable instructions, the instructions comprising instructions (e.g., Thomas at ¶¶ [0019]–[0020], [0024] and [0077]–[0078]) for respective processes/steps as recited in Claim 1, and, therefore, Claim 9 is rejected on the same basis(es) as applied above with respect to Claim 1.


Claims 10-12 recite substantially similar subject matter to that of respective Claims 2-4 and, therefore, Claims 10-12 are rejected on the same basis(es) as stated above with respect to Claims 2-4, respectively.

Claims 14-15 recite substantially similar subject matter to that of respective Claims 6-7 and, therefore, Claims 14-15 are rejected on the same basis(es) as stated above with respect to Claims 6-7, respectively.

Regarding Claim 16, Thomas in view of Sobhani and Walker teaches a computer implemented method for providing an interactive real-time digital hub for processing supplemental resources, said method comprising: providing a computing system comprising a computer processing device and a non-transitory computer readable medium, where the medium comprises configured computer program instruction code, such that when said code is operated by said computer processing device, said computer processing device (e.g., Thomas at ¶¶ [0019]–[0020], [0024] and [0077]–[0078]) performs respective processes/operations as recited in Claim 1, and, therefore, Claim 16 is rejected on the same basis(es) as applied above with respect to Claim 1.

Claims 17-20 recite substantially similar subject matter to that of respective Claims 2-4 and 7 and, therefore, Claims 17-20 are rejected on the same basis(es) as stated above with respect to Claims 2-4 and 7, respectively.


Response to Arguments
Applicant’s arguments in the Amendment filed on November 24, 2021, have been fully considered and are not persuasive.  Examiner notes further recitation above to U.S. Patent Application Publication Nos. 2014/0279799 (“Thomas”), 2015/0356639 (“Sobhani”) and 2006/0069619 (“Walker”) in an effort to assist Applicant given Applicant’s amendments and arguments in “Amendment”.


Applicant's Arguments in the Amendment
(Pages 16-18)  Applicant asserts that the pending claims, as currently amended, are drawn to eligible subject matter under Step 2A SME analysis of 35 U.S.C. § 101.

(Pages 18-19)  Applicant asserts that independent Claims 1, 9 and 16, as currently amended, are patentable over Thomas in view of Sobhani and Walker.

(Page 19)  Applicant asserts that Claims 2-4, 6-8, 10-12, 14-15 and 17-20, which depend from respective independent Claims 1, 9 and 16 and include respective limitations therein, are patentably distinguishable over Thomas in view of Sobhani and Walker based on at least the same reasons provided with respect to independent Claims 1, 9 and 16.


Examiner’s Response to Applicant's Arguments
Regarding § 101, please see updated/modified § 101 rejections above regarding examined claims being drawn to ineligible subject matter in view of considering all relevant factors with respect to each claim as a whole including amended portions of the independent claims.  
As a preliminary matter, it may be worth being mindful of Applicant’s argument on page 21 of the Amendment filed March 1, 2021, that “Figures 1 and 2, as well as Paragraphs [0032]-[0049] provide additional description of the specific operating environment and systems involved in the invention”, Examiner notes that all of these elements referenced by Applicant are neither recited in Applicant’s claimed invention nor recited as part of Applicant’s claimed invention — therefore, Applicant's argument(s) constitutes no more than a general allegation that the pending claims support a patentable invention under 35 U.S.C. § 101.  
Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).  Examiner notes that Applicant’s arguments on page 17-18 refers to a combination of additional elements that are recited in Application’s independent claims.  However, it is unclear how Applicant’s claimed subject matter as a whole reflects a combination of additional elements as: (1) improving the functioning of a computer itself or improving another technology or technical field, (2) applying the judicial exception with, or by use of, a particular machine/manufacture that is integral to the claim, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g., a networked computer environment, such as generally illustrated in Figure 1 of Applicant’s drawings).  Applicant claims to be “similar” to Example 42 without explaining how Applicant’s judicial exception (i.e., abstract idea exception) is integrated into a practical application under Step 2A, prong 2.  Therefore, Applicant's argument(s) constitutes no more than a general allegation that the pending claims support a patentable invention under 35 U.S.C. § 101.  Consequently, Examiner maintains/asserts § 101 rejections to Claims 1-4, 6-12 and 14-20, as provided above under § 101.  

Regarding § 103, please see prior art rejections above regarding amended portions of independent Claims 1, 9 and 16 including citations to the cited prior art reference of U.S. Patent Application Publication No. 2006/0069619 (“Walker”) for “group rewards” —Title of Walker.  For example, this Office action relies on Walker to teach that collective supplemental resources are available for a collective use of a group as noted above under § 103 with respect to Claim 1.  In addition, Walker at ¶¶ [0039], [0043], [0072] and [0092], for example, teaches that performance/status can be communicated to a group of users and can include a progress of the  during patent examination, the pending claims must be “given their broadest reasonable interpretation”.  In view of this standard, Examiner asserts § 103 rejections to Applicant’s amended claims, as noted above under § 103.  
Regarding Applicant’s previous arguments with respect to Thomas on the bottom half of page 18 and continuing within the top half of page 19 of Applicant’s Amendment filed November 2021, Examiner notes that Thomas at ¶¶ [0029], [0060]–[0061] and [0073] discloses “collective supplemental resources that can be aggregated between the user and other members of a group that the user is in” — rewards of Thomas, such as “cash back rewards” and “frequently flyer miles” of Thomas at ¶ [0061] for example, can be earned by not only the user but also other members and such rewards can be aggregated, such as via trading, selling and purchasing (e.g., Thomas at ¶ [0061]), such that the user’s total rewards can be collected and aggregated toward a particular goal within a category.  In addition, Thomas at ¶ [0029] discloses that its “system provides a single currency into which all rewards currencies may be converted”.  Furthermore, Examiner notes that according to MPEP § 2173.05(q), “[a]lthough a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In rePrater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.”  Also see MPEP § 2123.  Based on the above, Thomas clearly discloses “collective supplemental resources that can be aggregated between the user and other members of a group that the user is in”, as currently recited in each of Applicant’s independent claims.  

Please see above § 103 rejections with respect to independent Claims 1, 9 and 16 for at least the same reasons provided with respect to the independent claims that Claims 2-4, 6-8, 10-

Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent No. 8,590,785 issued to Gregory Mesaros (hereinafter “Mesaros”) for “A buyer… can review…the aggregated purchases of the entire buying group…. The buyer…can…track the buying group's progress in achieving rewards from the sellers” —Description paragraph 87 of Mesaros.
U.S. Patent Application Publication No. 2019/0147475 of Monaco et al. (hereinafter “Monaco”) for “Rewards programs may offer customers incentives to use their payment instruments to purchase goods or services from merchants.” —Monaco at ¶ [0025]; and “System 500 may be used to track merchant funded rewards and corresponding merchant benefits. System 500 may be used to identify customers that are eligible for a custom reward. System 500 may be used to determine an appropriate custom reward to offer a customer” —Monaco at ¶ [0141].
U.S. Patent Application Publication No. 2017/0076377 of Philip Myers (hereinafter “Myers”) for “savings program automatically generates a savings amount from each financial transaction by a user of a bank or other financial institution and notifies a user as to the user's progress towards a saving goal once a level of savings is reached or a certain time period has elapsed” —Myers at ¶ [0039]; and “holder's financial institution may match the transferred savings at 100% for the first 3 months and 5% thereafter. The holder may continue to receive this 5% match reward of the transferred savings” —Myers at ¶ [0053].
U.S. Patent Application Publication No. 2014/0067712 of Prasad et al. (hereinafter “Prasad”) for “Financial Goal Management” —Title of Prasad; and “Progress-to-goal report 700 may include progress-to-goal region 703 for displaying progress-to-goal information. Region 703 Myers at ¶ [0071]; and “tracking the client's progress towards achieving the financial goal…. each of the action steps may be associated with an action step status, such as completed, in process, or not started.” —Myers at ¶ [0044].
U.S. Patent Application Publication No. 2014/0278890 of Ford et al. (hereinafter “Ford”) for “offer a rewards program or promotion, using the rewards platform or system…. Each participant 106 in a manufacturer's rewards program can have access to the platform to learn about the rewards program(s) and monitor the participant's progress in each reward program…. the partner 104 may decide to form one or more teams 108 of participants 106 to participate in the rewards program. Each participant 106 of a team 108 participating in a manufacturer's reward program can have access to the platform to learn about the rewards program(s) and monitor the participant's and team's progress in each reward program or promotion” —Ford at ¶ [0036].
U.S. Patent Application Publication No. 2013/0030887 of Calman et al. (hereinafter “Calman ‘887”) for “a free donation to a charity” —Calman ‘887 at ¶ [0054]; “assigning customers to customer groupings and providing rewards based in part on the customer grouping” —Calman ‘887 at ¶ [0055]; “a merchant or financial institution may offer to match a charitable donation” —Calman ‘887 at ¶ [0057]; and “Customers may also be able to pool their earned points with other customers and use their combined point totals to receive a reward…. customers will be able to combine point totals with any other customer of the financial institution or merchant. For instance, a family may elect to combine the point totals earned by each family member. Similarly, customers who all work at the same company may elect to pool points and use the points to contribute to a specified charity.” —Calman ‘887 at ¶ [0058].
U.S. Patent Application Publication No. 2012/0229625 of Calman et al. (hereinafter “Calman ‘625”) for “PROVIDING AFFINITY PROGRAM INFORMATION” —Title of Calman; “the number of points or other marker necessary to attain before a donation, such as a donation for a specific dollar amount, is made to the affinity.” —Calman ‘625
U.S. Patent Application Publication No. 2011/0107265 of Buchanan et al. (hereinafter “Buchanan”) for “personalized merchant offers and product advertisements based specifically on the customer's financial information, tools to help integrate a customer's finances with other aspects of the customer's life, and other user-friendly and novel financial and non-financial tools” —Buchanan at ¶¶ [0005] and [0069]; “a rewards tracking dashboard 1400 of the graphical user interface…. The rewards tracking dashboard 1400 allows the user 130 to track rewards obtained by the user 130 from one or more of the user's rewards cards/accounts. For example… the rewards tracking dashboard 1400 provides links that allow a user 130 to view the user's rewards by category, such as… airline miles rewards, petrol rewards, food and wine rewards, fashion rewards, entertainment rewards, arts and culture rewards, house and home rewards, technology rewards, and/or cash back rewards.” —Buchanan at ¶ [0153]; “a plurality of available types of rewards, such as points provided by the financial institution, cash back, airline miles, and the like.” —Buchanan at ¶ [0209]; and “[t]he rewards selection tool 3214 is a content field in the user interface that provides different reward options to the user 130 and allows the user 130 to enter a selection of one or more of the options. For example… the user 130 can select between such rewards a bank points, airline miles, cashback, and/or other rewards.” —Buchanan at ¶ [0212].
U.S. Patent Application Publication No. 2010/0312620 of White et al. (hereinafter “White”) for “relationship rewards programs” and multiple accounts of a customer and aggregating 1st and 2nd rewards for actions performed in association with the multiple accounts —Figure 2 of White.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mathew R. Syrowik/Primary Examiner, Art Unit 3682